Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2020 was filed after the mailing date of the Non-Final Office action on May 15, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.






                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  


















MS
May 02, 2021                                                                 Attachment: PTO/SB/08a